       Case 2:20-cr-00100-TOR         ECF No. 36   filed 10/15/20   PageID.98 Page 1 of 2




1

2
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
3                                                                     EASTERN DISTRICT OF WASHINGTON




4                                                                      Oct 15, 2020
                                                                           SEAN F. MCAVOY, CLERK


5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                         No. 2:20-CR-0100-TOR-1

8                        Plaintiff,                    ORDER GRANTING MOTION FOR
                                                       CHANGE IN RELEASE ADDRESS
9    vs.
                                                       ECF No. 35
10   SERGIO BONILLA HENRIQUEZ,

11                       Defendant.

12         Before the Court is Defendant’s Motion for Change in Release Address.

13   ECF No. 35. Defendant previously requested that he be released to reside while on

14   pretrial supervision with his mother. The Court denied this request due to concerns

15   for the safety of the community, particularly the minor children of the family who

16   rented the basement of his mother’s home. See ECF No. 19 at 2. The Court

17   released Defendant to a different address. ECF No. 21. Defendant now informs

18   the Court that the family who previously rented the basement no longer resides at

19   his mother’s home. ECF No. 35.

20         The United States does not oppose this motion.



     ORDER GRANTING MOTION FOR CHANGE IN RELEASE ADDRESS - 1
       Case 2:20-cr-00100-TOR    ECF No. 36    filed 10/15/20   PageID.99 Page 2 of 2




1          ACCORDINGLY, IT IS ORDERED:

2          1.    Defendant’s Motion for Change in Release Address (ECF No. 35) is

3    GRANTED.

4          2.    Defendant shall be permitted to resided at his mother’s house. No

5    minors may reside in the house, including the rental basement.

6          DATED October 15, 2020

7                                s/Mary K. Dimke
                                 MARY K. DIMKE
8                       UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING MOTION FOR CHANGE IN RELEASE ADDRESS - 2
